 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 MIRA CHERNICK
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                IN THE UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 2:21-CR-00094-TLN
12                               Plaintiff,             STIPULATION REGARDING EXCLUDABLE
                                                        TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                         v.                           FINDINGS AND ORDER
14   JASON MORGAN,                                      DATE: June 3, 2021
                                                        TIME: 9:30 a.m.
15                               Defendant.             COURT: Hon. Troy L. Nunley
16

17                                              STIPULATION

18          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

19 through defendant’s counsel of record, hereby stipulate as follows:

20          1.     By previous order, this matter was set for status on June 3, 2021.

21          2.     By this stipulation, defendant now moves to continue the status conference until July 29,

22 2021, at 9:30 a.m., and to exclude time between June 3, 2021, and July 29, 2021, under Local Code T4.

23          3.     The parties agree and stipulate, and request that the Court find the following:

24                 a)      The government has represented that the discovery associated with this case

25          includes forensic images of two electronic devices, as well as multiple documents and reports

26          prepared by the United States Probation Office. All of this discovery has been produced directly

27          to counsel. Additional discovery from the United States Attorney’s Office, including forensic

28          images of two electronic devices and over 100 pages of FBI reports and other documents, is


      STIPULATION REGARDING EXCLUDABLE TIME             1
      PERIODS UNDER SPEEDY TRIAL ACT
 1          being processed this week and will be produced to counsel shortly.

 2                  b)      Counsel for defendant desires additional time to review discovery for this matter,

 3          to discuss potential resolutions with his client, to prepare pretrial motions, and to otherwise

 4          prepare for trial.

 5                  c)      Counsel for defendant believes that failure to grant the above-requested

 6          continuance would deny him the reasonable time necessary for effective preparation, taking into

 7          account the exercise of due diligence.

 8                  d)      The government does not object to the continuance.

 9                  e)      Based on the above-stated findings, the ends of justice served by continuing the

10          case as requested outweigh the interest of the public and the defendant in a trial within the

11          original date prescribed by the Speedy Trial Act.

12                  f)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

13          et seq., within which trial must commence, the time period of June 3, 2021 to July 29, 2021,

14          inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4]

15          because it results from a continuance granted by the Court at defendant’s request on the basis of

16          the Court’s finding that the ends of justice served by taking such action outweigh the best interest

17          of the public and the defendant in a speedy trial.

18          4.      Nothing in this stipulation and order shall preclude a finding that other provisions of the

19 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

20 must commence.

21          IT IS SO STIPULATED.

22

23
      Dated: June 2, 2021                                     PHILLIP A. TALBERT
24                                                            Acting United States Attorney
25
                                                              /s/ MIRA CHERNICK
26                                                            MIRA CHERNICK
                                                              Assistant United States Attorney
27

28

      STIPULATION REGARDING EXCLUDABLE TIME               2
      PERIODS UNDER SPEEDY TRIAL ACT
     Dated: June 2, 2021                            /s/ TIMOTHY ZINDEL
 1                                                  TIMOTHY ZINDEL
                                                    Counsel for Defendant
 2
                                                    JASON MORGAN
 3

 4

 5                                      FINDINGS AND ORDER
 6        IT IS SO FOUND AND ORDERED this 3rd day of June, 2021.
 7

 8

 9

10
                                                 Troy L. Nunley
11                                               United States District Judge
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION REGARDING EXCLUDABLE TIME      3
     PERIODS UNDER SPEEDY TRIAL ACT
